MEMORANDUM **
Tiesong Li, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion the Immigration Judge’s (“IJ”) order denying Li’s applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual findings for substantial evidence, and reverse only if the evidence compels a contrary finding. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The IJ found Li’s testimony incredible based on inconsistencies between his testimony and declaration regarding the circumstances surrounding his arrest and detention for practicing Zhong Gong. The record does not compel a contrary finding. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (stating that adverse credibility finding withstands review so long as one identified ground is supported and goes to the heart of the claims of persecution). Without providing credible testimony, Li has failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
The IJ denied CAT relief on the ground that Li was not credible and on the ground that the country report and background materials failed to establish his eligibility. The record does not compel a contrary finding. See 8 C.F.R. § 1208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.